ELLETT, Chief Justice:
For five years Mr. Barlow had done business under the name of Barlow Trailer Sales, a sole proprietorship. He then incorporated the business under the name of Barlow Coach and Trailer Sales, Inc., with himself as president, and continued to use the same signs, letterheads, and contract forms that he had previously used as a single proprietor. About one year later, the corporate entity sold the business to a Nevada corporation called Leisure-America, but Mr. Barlow continued to work for the new company and permitted that company to use the old contract forms and signs of Barlow Trailer Sales which he had used when he was the sole proprietor.
The plaintiff traded her used trailer for a new one to be subsequently delivered to her. She left her old one with the company but never did receive the new trailer promised to her. The written contract was on the printed form of Barlow Trailer Sales, and the signs around the place had never been changed. She neither knew nor had any reason to know that she was not dealing with Mr. Barlow at the time she entered into the contract.
*114Thereafter, Barlow repossessed the business and when the plaintiff complained to him about not receiving the new trailer, he sent her a check in the amount of $1,645.00, together with a letter that was written on Barlow Trailer Sales letterhead. He deducted $250.00 from the amount due her stating that it was for expenses in securing her old trailer which she had traded in on the new one. The check did not clear the bank.
The obvious consideration for this check was the goodwill that he would receive in doing the right thing by the customer of the business. However, we do not think that any new consideration was necessary to hold Mr. Barlow liable on the check. By his conduct in allowing the old signs, letterheads, and contracts to be used by the corporation, he is estopped to claim that he has no responsibility to the customer.
The plaintiff sued for the agreed value of her old trailer, to-wit: $1,895.00, together with damages, and the court granted her a judgment for $1,895.00 plus damages in the sum of $303.75, together with costs and interest. That judgment is affirmed and costs are awarded to the respondent.
CROCKETT, and HALL, JJ., concur.